NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE NINTH CIRCUIT
                                                                                SEP 8 2020
                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
WILLIAM ROMAN; et al.,                           No.    19-55896

              Plaintiffs-Appellants,             D.C. No.
                                                 5:17-cv-02066-JGB-SP
 v.

MSL CAPITAL, LLC, DBA Casa Buena                 MEMORANDUM*
Casa Lynnda; LI RITCHEY,

              Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                          Submitted September 3, 2020**
                              Pasadena, California

Before: GOULD and IKUTA, Circuit Judges, and EZRA,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
      William Roman, Desiree Acosta, Diego Sandoval, Renee Sandoval, and

Catherine Perez, along with certain minor children (collectively, the families),

appeal the district court’s judgment denying their motion for a new trial and

motion for attorneys’ fees. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      The district court did not abuse its discretion in denying the families’ motion

for a new trial. See Alford v. Haner, 446 F.3d 935, 936 (9th Cir. 2006). Given the

jury’s conclusion that the families suffered no actual damages from the inclusion

of the new adult supervision provision in the lease, there was a reasonable basis for

the jury’s verdict on the Unruh Act claim, and it was not contrary to the clear

weight of the evidence. See United States v. 4.0 Acres of Land, 175 F.3d 1133,

1139 (9th Cir. 1999). Accordingly, the district court did not err in denying the

families’ motion for a new trial. Molski v. M.J. Cable, Inc., 481 F.3d 724, 729

(9th Cir. 2007). Because the families failed to make a timely objection to the

district court’s Unruh Act jury instruction, the court did not err in holding that the

families forfeited the argument that the court gave an erroneous instruction. Fed.

R. Civ. P. 51(b)–(c); Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020, 1030 (9th

Cir. 2003).




                                            2
       The district court did not abuse its discretion in denying the families’ motion

for attorneys’ fees. See Roberts v. City of Honolulu, 938 F.3d 1020, 1023 (9th Cir.

2019). The district court applied the correct legal rule by considering “[t]he

difference between the amount recovered and the damages sought . . . the

significance of the legal issues on which the [families] . . . prevailed . . . [and]

whether the [families] accomplished some public goal.” Mahach-Watkins v.

Depee, 593 F.3d 1054, 1059 (9th Cir. 2010) (citation omitted). The court’s factual

finding that the families’ victories related to “largely insignificant” legal issues

based on “technical, per se violations” of housing laws was plausible and

supported by facts in the record. The district court’s finding that the families did

not advance any public goal was also supported by record evidence that Ritchey

had “voluntarily remedied” any violations “years ago.” Because the families

obtained only nominal damages and did not achieve other meaningful legal or

public goals, Thomas v. City of Tacoma, which applies when a prevailing party is

awarded more than nominal damages, is inapplicable. See 410 F.3d 644, 648 (9th

Cir. 2005).

       AFFIRMED




                                             3